Citation Nr: 0431930	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-02 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes. 






ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel






INTRODUCTION

The veteran had active service from May 1960 to December 1969 
with a primary military occupational specialty as cook or 
chef; he served in the U.S. Navy with a Mobile Construction 
Battalion unit in Vietnam.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.



FINDINGS OF FACT

1.  The veteran has no service-connected disabilities.

2.  The veteran is 65 years of age and last worked several 
years ago.

3.  The veteran's nonservice-connected disabilities include 
bilateral hearing loss with somewhat equivocal test findings 
but recorded bilateral speech recognition ability of 32 
percent, bilateral tinnitus, bilateral cataracts, urinary 
tract infection, hypertension, an atherosclerotic aorta and 
periodic respiratory symptoms.

4.  The veteran's disabilities prevent him from engaging in 
substantially gainful employment consistent with his age, 
education, and work history, and it is likely that this will 
continue for the remainder of his life.



CONCLUSION OF LAW

The criteria for a permanent and total rating for pension 
purposes are met.  38 U.S.C.A. §§ 1502, 1521 (West 2003); 38 
C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  Some 
development has been undertaken herein.  It is clear that 
additional evidence is probably available, but to obtain this 
would require a further and seemingly unnecessary delay in 
the appellate adjudication of the case.  The veteran has been 
examined and reexamined, although findings are not as 
comprehensive as they might be.  However, the Board is 
satisfied that adequate development has taken place and there 
is a sound evidentiary basis for resolution of this issue at 
present without detriment to the due process rights of the 
veteran.

Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2003).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2003).  See Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Although the veteran is competent to testify as to his 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  However, anyone is 
able to make observations as to what they saw or experienced 
themselves.

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

Subject to income and estate limitations, pension is payable 
to a veteran who has served for 90 days or more during a 
period of war and who is permanently and totally disabled 
from non-service-connected disability which is not the result 
of the veteran's willful misconduct. 38 U.S.C.A. § 1521.  

The veteran in the present case satisfies the requirement of 
serving during a period of war, under 38 C.F.R. § 3.2(f). 
Therefore, the issue of entitlement to a pension rating turns 
on whether he is now found to be permanently and totally 
disabled.

The Court has provided specific guidance on how a permanent 
and total disability rating for pension purposes should be 
adjudicated.  Under 38 U.S.C.A. § 501 (West 2003), the 
Secretary of the VA has the authority to prescribe all rules 
and regulations that are necessary or appropriate to carry 
out the laws administered by the VA.  With regard to claims 
for pension benefits, the Secretary's authority to prescribe 
regulations providing for determinations of permanent and 
total disability may be based in whole or in part upon 
subjective criteria.  Talley v. Derwinski, 2 Vet. App. 282, 
285 (1992).  See also Roberts v. Derwinski, 2 Vet. App. 387 
(1992); Abernathy v. Derwinski, 2 Vet. App. 391 (1992); and 
Brown v. Derwinski, 2 Vet. App. 444 (1992).  

Analytical steps include the following: a) assisting the 
veteran in developing the record; b) compiling a list of the 
veteran's disabilities; c) assigning a rating for each 
disability; d) combining the ratings under 38 C.F.R. § 4.25; 
e) applying the "average person" test of 38 U.S.C.A. 
§§1502(a)(1) and 38 C.F.R. § 4.15; f) applying 38 C.F.R. § 
4.17; and, if necessary, g) assessing any extraschedular 
considerations under 38 C.F.R. § 3.321(b)(2).  Where the 
veteran has two or more disabilities, one must be ratable at 
40 percent or more, and there must be sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. § 4.17.   

The average person (or objective) test is rooted in 38 
U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 4.15 and mandates that 
a total disability will be found to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation, provided that the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.

The unemployability (or subjective) test arises from 38 
U.S.C.A. § 1521(a) and 38 C.F.R. §§ 3.321(b)(2) and 4.17 and 
mandates that where it is shown that the veteran's 
disabilities meet the percentage requirements of 38 C.F.R. § 
4.16, and it is shown that they are permanent in nature, a 
determination should be made whether such disabilities render 
him or her incapable of substantial gainful employment.  If 
so, the veteran again meets the requirements under the law 
for the benefit at issue.  

Finally, if the veteran does not meet either the "average 
person" or the "unemployability" test, a determination is 
required as to whether the veteran should be granted 
entitlement to nonservice-connected disability pension on an 
extraschedular basis, pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(2), on the basis that he or she is unemployable by 
virtue of age, occupational background or other related 
factors.

Even if a veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is unemployable by 
reason of his or her disabilities, age, occupational 
background and other related factors.  38 C.F.R. §§ 
3.321(b)(2); 4.17(b).

Both objective and subjective standards are often set forth 
within the same statutory provision or regulation.  The basic 
law referable to pension benefits, for example, states that 
pension is payable to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to nonservice-connected disabilities not 
the result of his own willful misconduct.  38 U.S.C.A. § 1521 
(West 2002).  If his disability is less than 100 percent, he 
must be unemployable by reason of disability.  38 C.F.R. §§ 
3.321, 3.340, 3.342, and Part 4 (2003).

With reference to the permanence of a disability, the latter 
part of 38 U.S.C.A. § 1502 (a) (West 2003) subjectively 
defines permanence, stating that permanent and total 
disability will be held to exist where the person is 
unemployable as a result of disability reasonably certain to 
last throughout the remainder of the person's life.  Talley, 
2 Vet. App. at 285 (1992).

Objective criteria to establish permanence of a disability is 
also provided in 38 U.S.C.A. § 1502 (West 2003).  A finding 
of permanent and total disability is warranted where the 
person experiences any disability which is sufficient to 
render it impossible for an average person to follow a 
substantially gainful occupation.  The "average person" 
standard is implemented by VA regulations, including 38 
C.F.R. § 3.340(a) (2003) and 38 C.F.R. § 4.15 (2003), which 
also adds that the total rating is based primarily upon the 
average impairment in earning capacity, i.e., the economic or 
industrial handicap which must be overcome. 

In addition, 38 U.S.C.A. § 1502(a)(2) (West 2003) essentially 
provides that permanent and total disability may exist in any 
disorder determined by the Secretary to be of such a nature 
and extent as to justify that persons suffering therefrom are 
permanently and totally disabled.

With respect to the application of the aforementioned 
"average person" test, the Board recognizes that the 
Secretary has promulgated a schedule of ratings for specific 
disabilities that reflects the "average" impairment of 
earning capacity as a result of those disabilities.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  The 
schedule of disability ratings is found in 38 C.F.R. Part 4 
(2003).

A total disability rating is based primarily upon the average 
impairment in earning capacity. 38 C.F.R. § 4.15 (2003).  The 
VA's Schedule for Rating Disabilities (Rating Schedule) also 
provides a means for objective determination of total 
disability.  When impairment is commensurate with a 100 
percent rating in accordance with schedular criteria, a total 
rating on a schedular basis is warranted. 38 C.F.R. § 
3.340(a)(2) (2003).  

38 C.F.R. § 4.17 (2003) provides that all veterans basically 
eligible and unable to secure or follow a substantially 
gainful occupation by reason of disability likely to be 
permanent shall be rated permanently and totally disabled.  
For pension purposes, the permanence of the percentage 
requirements of 38 C.F.R. § 4.16 (2003) is a requisite.  38 
C.F.R. § 4.17 (2003).

Pertinent regulations also provide that totally 
incapacitating diseases and injuries of long-standing will be 
regarded as permanently and totally disabling when the 
probability of permanent improvement under treatment is 
remote.  38 C.F.R. § 3.340(b) (2003).  For pension purposes, 
when the percentage requirements are met and the disabilities 
involved are of a permanent nature, a rating of permanent and 
total disability will be assigned if the veteran is found to 
be unable to secure and follow substantially gainful 
employment by reason of such disability.  38 C.F.R. § 4.17 
(2003).  In making such determinations, marginal employment 
may be consistent with unemployability if the restriction of 
securing or retaining better employment is due to disability.

Pension is payable to a veteran with the requisite service 
who is unemployable as a result of disability "reasonably 
certain" to last throughout the lifetime of the disabled 
person.  Talley, 2 Vet. App. at 285 (1992); 38 U.S.C.A. § 
1502(a) (West 2002).  Full consideration will be given to 
such factors as unusual physical or mental effects in 
individual cases, peculiar effects of occupational 
activities, defects in physical or mental endowment 
preventing the usual amount of success in overcoming the 
handicap of disability, and the effect of combinations of 
disabilities. In addition, 38 C.F.R. § 4.17(b) (2003) states 
that where the veteran fails to meet the percentage 
requirements, but meets basic eligibility criteria and is 
unemployable, consideration of 38 C.F.R. § 3.321(b)(2) (2003) 
is appropriate. 

Factual background and Analysis

The veteran was born in November 1939.  He meets the service 
requirements for pension.

Private treatment records from June to August 2001 reflect 
that he was seen for noise induced hearing loss and 
hypertension.  Medications included Duzaril and Calcibloc.  
He was to be fitted for hearing aids.

In the veteran's VA Form 21-526, filed in August 2001, he 
stated that he had last worked for an engineering equipment 
firm as an electrician in their Kuwait Project from September 
1986 to May 1988.  He indicated that the only income the 
family has had since then was from his spouse. 

On a limited VA evaluation in October 2001, the veteran was 
noted to have a prominent and calcified aorta on chest X-rays 
and a diagnosis was made of atherosclerotic aorta.  He had 
also complained of a chronic cough, headaches, nape pain, 
hearing difficulties, and hypertension which had been noticed 
since 1993 and for which he took medications.  He said that 
after service in the Navy, he had gone to school on the GI 
Bill, and then worked from 1974 to 1988 as an electrician for 
EEI and then as an electrical engineer from 1988.  Blood 
pressure readings were 130/90, 110/70 and 100/70 in lying, 
sitting and standing positions, respectively.

On VA examination in November 2001, the veteran was noted to 
have tinnitus.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
35
40
LEFT
25
20
20
25
45

Speech audiometry revealed speech recognition ability of 32 
percent, bilaterally.  And although the examiner noted that 
these scores were particularly low, there was no effort to 
recertify the results based on specialized or alternative 
testing.

In his correspondence of August 2001, the veteran stated that 
he had said during the examination that he was an electrical 
engineer only in that he had a professional license for that 
job, but that he was no longer gainfully employed because he 
could not talk with clients because of his hearing problems, 
and no one wanted to deal with him to get his services.  He 
said that due to the disability, he would also become 
irritated to the point that he had difficulty in dealing with 
other people, even within his own family.  He said that if 
trying to apply for other work, he was unable to pass the 
employment physicals because of hearing loss and 
hypertension.  He had not worked since 1988 and he indicated 
that family and friends could confirm that he was living at a 
subsistence level and was dependent on his spouse for a 
living.

On additional VA examinations in the spring of 2003, the 
veteran was found to have hypertension, controlled by 
medication.  No additional hearing testing was undertaken.  
On eye examination, he had a slight to moderate opacity of 
the lens of both eyes, and wore glasses for reading; it was 
opined that he had a probable cataract in both eyes.  Other 
diagnoses were urinary tract infection, hypertension and 
aorta atherosclerosis.  Blood pressure readings were 140/70, 
130/70, and 138/68 in lying, sitting and standing positions, 
respectively; after two hours, those findings were at 150/70, 
150/78 and 140/84, respectively.  The examiner felt that he 
was able to main employment with up to moderate restrictions.

Official certifications were undertaken in October 1997 and 
April 2003 to reflect that the veteran was unemployed and had 
no income tax return.

The Board has carefully reviewed the aggregate evidence of 
record in this case to include the medical opinions in the 
file.  While the case was at the Board, the veteran reached 
his 65th birthday.  He has formal education and occupational 
experiences and requisite licensing as an electrical 
engineer, a position for which he is no longer qualified or 
capable primarily due to his hearing and tinnitus problems.  
The veteran has not been employed for several years. 

His disabilities include hearing loss which has been tested 
at varying degrees of impairment, without severe recorded raw 
decibel scores at the conversational levels, but a 
considerably reduced (i.e., 32 percent) speech reception 
capacity in both ears.  Although there was some question as 
to the veracity of this testing, there was no certification 
or retesting; accordingly, absent alternative evidence, these 
findings must be utilized in assessing his overall 
impairment.  He wears hearing aids.  He has observed that he 
cannot work because his hearing problems cause him to be 
unable to speak to clients or communicate properly.

The veteran also has bilateral tinnitus; and a more than 10 
year history of hypertension for which he takes substantial 
medications, atherosclerotic aortic changes and urinary tract 
infection, with a history of respiratory complaints.  

The Board cannot find any documented evidence or credible 
opinion to indicate that any of these disabilities are going 
to improve any time soon, and in all probability, the 
disability picture will remain either static and/or be 
inclined to get worse rather than better as he is now reached 
age 65.  With resolution of doubt in his favor, pension 
benefits are warranted.






ORDER

A permanent and total disability rating for pension purposes 
is granted, subject to pertinent regulatory criteria relating 
to the payment of monetary awards.




	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



